Citation Nr: 1504903	
Decision Date: 02/03/15    Archive Date: 02/09/15

DOCKET NO.  10-20 006	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York



THE ISSUE

Entitlement to special monthly compensation (SMC) at a level as set forth at 38 U.S.C.A. § 1114(k) based on claimed loss of use of the voice.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

S. Higgs, Counsel



INTRODUCTION

The Veteran served on active duty from May 1986 to June 2006.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in February 2010 by the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.
 
The Virtual VA claims file includes a written brief presentation submitted by the Veteran's representative in January 2015.  A review of the Virtual VA paperless claims processing system and the Veterans Benefit Management System does not reveal any additional documents pertinent to the present appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

A July 2010 VA examination report is not adequate for the purpose of adjudicating the claim on appeal, as it indicates that the Veteran has "aphonia/dysarthria/aphasia due to his previous strokes," but does not indicate whether the Veteran has complete organic aphonia with constant inability to communicate by speech, as would be required to establish entitlement to special monthly compensation (SMC) at a level as set forth at 38 U.S.C.A. § 1114(k) based on claimed loss of use of the voice.  Additionally, the Veteran's representative has indicated that the Veteran's condition may have changed substantially since the last VA examination in July 2010.  Accordingly, the matter is remanded for an additional VA examination and medical opinion.   See 38 U.S.C.A. 5103(d); 38 C.F.R. §§ 3.326, 3.327 (reexaminations will be requested whenever VA determines there is a need to verify the current severity of a disability, such as when the evidence indicates there has been a material change in a disability or that the current rating may be incorrect); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95.

Additionally, in a January 2015 written brief presentation, the Veteran's representative identified outstanding VA treatment records as being potentially relevant to the Veteran's claim.  The most recent VA treatment records associated with the claims file are dated in February 2010.  Thus, on remand, the AOJ should obtain any outstanding and potentially relevant treatment records.  See 38 U.S.C.A. § 5103A(a)-(c).

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for a speech disorder that may not have been previously received by VA.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file. 

The AOJ should also secure any outstanding, relevant VA medical records, including any records dated since February 2010. 

2.  Once all available relevant medical records have been received, the Veteran should be afforded a VA examination for the purpose of determining whether special monthly compensation at a level greater than that currently awarded is warranted based on the Veteran's claimed loss of use of the voice.

Any studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is also requested to review all pertinent records associated with the claims file
The examiner should be advised that a July 2010 VA examiner diagnosed the Veteran as having "aphonia/dysarthria/aphasia due to his previous strokes."

The examiner should also be advised that the Veteran is service-connected for, among other conditions, a cerebrovascular accident with transient ischemic attacks and paresis of the right side of the tongue (cranial nerves 9 and 12).

The examiner should them provide a medical opinion as to whether the Veteran has complete organic aphonia with constant inability to communicate by speech, as a residual of service-connected disabilities, and provide a fully reasoned explanation for any such finding.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available for review.

3.  The AOJ should conduct any other development that may be indicated as a consequence of the actions taken in the preceding paragraphs.  This should include reviewing the VA examination report to ensure compliance with the preceding remand directives.

4.  When the development requested has been completed, the case should be reviewed by the AOJ on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




